Name: Council Regulation (EEC) No 1565/83 of 14 June 1983 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 83 Official Journal of the European Communities No L 163/3 COUNCIL REGULATION (EEC) No 1565/83 of 14 June 1983 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1983/84 marketing year (ECU/tonne) Period Common wheat, rye,barley and maize Durum wheat August 1983 September 1983 October 1983 November 1983 December 1983 January 1984 February 1984 March 1984 April 1984 May 1984 June 1984 July 1984 2,57 5,14 7,71 10,28 12,85 15,42 17,99 20,56 23,13 (25,70) (25,70) 2,76 5,52 8,28 11,04 13,80 16,56 19,32 22,08 24,84 (27,60) (27,60) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas , when the number and amount of the monthly increases and the first month during which these are to apply are fixed, account should be taken of the storage costs and financing charges for stor ­ ing cereals in the Community and of the need to ensure that the disposal of stocks of cereals con ­ forms to market requirements , The monthly increases indicated in brackets shall apply neither to the reference price for common wheat of bread-making quality nor to intervention prices . Article 3 The monthly increases to be applied to the threshold price for meslin, oats , buckwheat, millet, canary seed and sorghum operative for the first month of the marketing year shall be the same as those appli ­ cable to cereals other than durum wheat . HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the monthly increases to be applied to the target price, threshold price and intervention price for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality, shall be as set out in this Regulation . Article 4 The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common or of durum wheat operative for the first month of the marketing year shall be as follows : (ECU/tonne) Article 2 The monthly increases to be applied to the target price , threshold price and intervention price for common wheat, rye, barley and maize and durum wheat and to the reference price for common wheat of bread-making quality, operative for the first month of the marketing year, shall be as follows : Period Wheat, meslin and rye flour, common wheat groats and meal Groats and meal of durum wheat August 1983 September 1983 October 1983 November 1983 December 1983 January 1984 February 1984 March 1984 April 1984 May 1984 June 1984 July 1984 3,88 7,76 11,64 15,52 19,40 23,28 27,16 31,04 34,92 38,80 38,80 4,36 8,72 13,08 17,44 21,80 26,16 30,52 34,88 39,24 43,60 43,60(') OJ No L 281 , 1. 11 .1975 , p. 1 . ( 2) OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No C 32, 7 . 2 . 1983 , p. 1 . No L 163/4 Official Journal of the European Communities 22 . 6 . 83 Article 5 It shall apply :  from 1 July 1983 with regard to durum wheat and to groats and meal of durum wheat,  from 1 August 1983 with regard to other products . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE